*842The Supreme Court properly declined to set aside the release entered into by the parties on February 26, 2010. “A party seeking to set aside a release on the ground of fraud bears the burden of establishing ‘a material misrepresentation of fact, made with knowledge of its falsity, with intent to deceive, [and] justifiable reliance and damages’ ” (Liling v Segal, 220 AD2d 724, 726 [1995], quoting Mergler v Crystal Props. Assoc., 179 AD2d 177, 181 [1992]). Here, the documentary evidence relied upon by the appellant belies her allegations of fraud and conclusively demonstrates that she does not have a viable cause of action to set aside the release on such grounds (see Leeds, Morelli & Brown, P.C. v Hernandez, 55 AD3d 794, 795 [2008]).
The appellant’s remaining contentions are without merit.
Accordingly, the Supreme Court properly dismissed this matter. Angiolillo, J.E, Leventhal, Austin and Roman, JJ., concur.